Exhibit 10.2

 

LOGO [g852582g47x98.jpg]

January 15, 2015

 

To: Regency Centers Corporation

     One Independent Drive, Suite 114

     Jacksonville, Florida 32202

 

From: Wells Fargo Bank, National Association

     375 Park Avenue

     New York, NY 10152

     Attn: Structuring Services Group

     Telephone No.: 212-214-6101

     Facsimile No.: 212-214-5913

Dear Sirs,

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between us on the Trade
Date specified below (the “Transaction”). This Confirmation constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below.

 

1. The definitions and provisions contained in the 2000 ISDA Definitions (the
“2000 Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “2002
Definitions” and, together with the 2000 Definitions, the “Definitions”), each
as published by the International Swaps and Derivatives Association, Inc., are
incorporated into this Confirmation. In the event of any inconsistency between
the 2002 Definitions and the 2000 Definitions, the 2002 Definitions will govern.
In the event of any inconsistency between the Definitions and this Confirmation,
this Confirmation will govern.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as if
Party A and Party B had executed an agreement in such form on the Trade Date
(but without any Schedule except for the election of the laws of the State of
New York as the governing law). In the event of any inconsistency between
provisions of that Agreement and this Confirmation, this Confirmation will
prevail for the purpose of the Transaction to which this Confirmation relates.
The parties hereby agree that no Transaction other than the Transaction to which
this Confirmation relates shall be governed by the Agreement. For purposes of
the 2002 Definitions, the Transaction is a Share Forward Transaction.

Party A and Party B each represents to the other that it has entered into the
Transaction in reliance upon such tax, accounting, regulatory, legal, and
financial advice as it deems necessary and not upon any view expressed by the
other.

 

1



--------------------------------------------------------------------------------

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms:

 

Party A:    Wells Fargo Bank, National Association Party B:    Regency Centers
Corporation Trade Date:    January 15, 2015 Effective Date:    January 21, 2015
Base Amount:    Initially, 375,000 Shares. On each Settlement Date, the Base
Amount shall be reduced by the number of Settlement Shares for such Settlement
Date. Maturity Date:    January 14, 2016 (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day). Forward Price:    On the
Effective Date, the Initial Forward Price, and on any other day, the Forward
Price as of the immediately preceding calendar day multiplied by the sum of (i)
1 and (ii) the Daily Rate for such day; provided that on each Forward Price
Reduction Date, the Forward Price in effect on such date shall be the Forward
Price otherwise in effect on such date, minus the Forward Price Reduction Amount
for such Forward Price Reduction Date. Initial Forward Price:    USD 67.05 per
Share. Daily Rate:    For any day, (i)(A) USD-Federal Funds Rate for such day,
minus (B) the Spread, divided by (ii) 365. USD-Federal Funds Rate    For any
day, the rate set forth for such day opposite the caption “Federal funds”, as
such rate is displayed on the page “FedsOpen <Index> <GO>” on the BLOOMBERG
Professional Service, or any successor page; provided that if no rate appears
for any day on such page, the rate for the immediately preceding day for which a
rate appears shall be used for such day. Spread:    0.85% Forward Price
Reduction Date:    Forward Price Reduction    Amount:    For each Forward Price
Reduction Date, the Forward Price Reduction Amount set forth opposite such date
on Schedule I. Shares:    Common Stock, $0.01 par value per share, of Party B
(also referred to herein as the “Issuer”) (Exchange identifier: “REG”).
Exchange:    The New York Stock Exchange.

 

2



--------------------------------------------------------------------------------

Related Exchange(s):    All Exchanges. Clearance System:    DTC. Calculation
Agent:    Wells Fargo Bank, National Association

Settlement Terms:

 

Settlement Date:    Any Scheduled Trading Day following the Effective Date and
up to and including the Maturity Date, as designated by (a) Party A pursuant to
“Termination Settlement” below or (b) Party B in a written notice (a “Settlement
Notice”) that satisfies the Settlement Notice Requirements and is delivered to
Party A at least (i) three Scheduled Trading Days prior to such Settlement Date,
which may be the Maturity Date, if Physical Settlement applies, and (ii) 40
Scheduled Trading Days prior to such Settlement Date, which may be the Maturity
Date, if Cash Settlement applies; provided that (i) the Maturity Date shall be a
Settlement Date if on such date the Base Amount is greater than zero, (ii) if
Physical Settlement applies and a Settlement Date specified above (including a
Settlement Date occurring on the Maturity Date) is not a Clearance System
Business Day, the Settlement Date shall be the next following Clearance System
Business Day, and (iii) if Cash Settlement applies and Party A shall have fully
unwound its hedge during an Unwind Period by a date that is more than three
Scheduled Trading Days prior to a Settlement Date specified above, Party A may,
by written notice to Party B, specify any Scheduled Trading Day prior to such
originally specified Settlement Date as the Settlement Date. Settlement Shares:
   With respect to any Settlement Date, a number of Shares, not to exceed the
Base Amount, designated as such by Party B in the related Settlement Notice or
by Party A pursuant to “Termination Settlement” below; provided that on the
Maturity Date the number of Settlement Shares shall be equal to the Base Amount
on such date. Settlement:    Physical Settlement or Cash Settlement, at the
election of Party B as set forth in a Settlement Notice delivered on or after
the Effective Date that satisfies the Settlement Notice Requirements; provided
that Physical Settlement shall apply (i) if no Settlement Method is validly
selected, (ii) with respect to any Settlement Shares in respect of which Party A
is unable, in its judgment, to unwind its hedge by the end of the Unwind Period
in a manner that, in the judgment of Party A, is consistent with the
requirements for qualifying for the safe harbor provided by Rule 10b-18 under
the Exchange Act or due to the lack of sufficient liquidity in the Shares on any
Exchange Business Day during the Unwind Period or (iii) to any Termination
Settlement Date (as defined below under “Termination Settlement”).

 

3



--------------------------------------------------------------------------------

Settlement Notice    Requirements:    Notwithstanding any other provision
hereof, a Settlement Notice delivered by Party B that specifies Cash Settlement
will not be effective to establish a Settlement Date or require Cash Settlement
unless Party B delivers to Party A with such Settlement Notice a representation
signed by Party B substantially in the following form: “As of the date of this
Settlement Notice, Party B is not aware of any material nonpublic information
concerning itself or the Shares, and is designating the date contained herein as
a Settlement Date in good faith and not as part of a plan or scheme to evade
compliance with the federal securities laws.” Unwind Period:    Each Exchange
Business Day that is not a Suspension Day during the period from and including
the first Exchange Business Day following the date Party B validly elects Cash
Settlement in respect of a Settlement Date through the third Scheduled Trading
Day preceding such Settlement Date (or the immediately preceding Exchange
Business Day if such Scheduled Trading Day is not an Exchange Business Day);
subject to “Termination Settlement” below. If any Exchange Business Day during
an Unwind Period is a Disrupted Day, the Calculation Agent shall make
commercially reasonable adjustments to the terms of the Transaction (including,
without limitation, the Cash Settlement Amount and the 10b-18 VWAP) to account
for the occurrence of such Disrupted Day.    The parties hereto acknowledge and
agree that they have entered into a substantially identical forward transaction
with respect to 2,500,000 Shares pursuant to a confirmation dated as of January
14, 2015 (the “Base Confirmation”). Party A and Party B agree that if Party B
designates a Settlement Date under the Base Confirmation and for which Cash
Settlement is applicable, and the resulting Unwind Period under the Base
Confirmation coincides for any period of time with an Unwind Period for the
Transaction (the “Matching Unwind Period”), then the Unwind Period under this
Confirmation shall not commence (or, if the Unwind Period under this
Confirmation has already commenced, such Unwind Period shall be suspended) until
the Exchange Business Day immediately following the later of (i) the date Party
A actually completes the unwind of its hedge with respect to the Base
Confirmation in connection with the designation of such Settlement Date under
the Base Confirmation, and (ii) the date the Matching Unwind Period ends.
Suspension Day:    Any Exchange Business Day on which Party A determines based
on the advice of counsel that Cash Settlement may violate applicable securities
laws. Party A shall notify Party B if it receives such advice from its counsel.
Market Disruption Event:    Section 6.3(a)(ii) of the 2002 Definitions is hereby
amended by replacing clause (ii) in its entirety with “(ii) an Exchange
Disruption, or” and inserting immediately following clause (iii) the phrase “;
in each case that the Calculation Agent determines is material.”

 

4



--------------------------------------------------------------------------------

Exchange Act:    The Securities Exchange Act of 1934, as amended from time to
time. Physical Settlement:    On any Settlement Date in respect of which
Physical Settlement applies, Party B shall deliver to Party A through the
Clearance System the Settlement Shares for such Settlement Date, and Party A
shall deliver to Party B, by wire transfer of immediately available funds to an
account designated by Party B, an amount in cash equal to the Physical
Settlement Amount for such Settlement Date, on a delivery versus payment basis.
If, on any Settlement Date, the Shares to be delivered by Party B to Party A
hereunder are not so delivered (the “Deferred Shares”), and a Forward Price
Reduction Date occurs during the period from, but excluding, such Settlement
Date to, and including, the date such Shares are actually delivered to Party A,
then the portion of the Physical Settlement Amount payable by Party A to Party B
in respect of the Deferred Shares shall be reduced by an amount equal to the
Forward Price Reduction Amount for such Forward Price Reduction Date, multiplied
by the number of Deferred Shares. Physical Settlement Amount:    For any
Settlement Date in respect of which Physical Settlement applies, an amount in
cash equal to the product of (i) the Forward Price on such Settlement Date and
(ii) the number of Settlement Shares for such Settlement Date. Cash Settlement:
   On any Settlement Date in respect of which Cash Settlement applies, if the
Cash Settlement Amount for such Settlement Date is a positive number, Party A
will pay such Cash Settlement Amount to Party B. If the Cash Settlement Amount
is a negative number, Party B will pay the absolute value of such Cash
Settlement Amount to Party A. Such amounts shall be paid on the Settlement Date.
Cash Settlement Amount:    For any Settlement Date in respect of which Cash
Settlement applies, an amount determined by the Calculation Agent equal to the
difference between (1) the product of (i) (A) the average Forward Price over the
applicable Unwind Period minus (B) the average of the 10b-18 VWAP prices per
Share on each Exchange Business Day during such Unwind Period, and (ii) the
number of Settlement Shares for such Settlement Date, and (2) the product of (i)
the Forward Price Reduction Amount for any Forward Price Reduction Date that
occurs during such Unwind Period and (ii) the number of Settlement Shares with
respect to which Party A has not unwound its hedge as of such Forward Price
Reduction Date. 10b-18 VWAP:    For any Exchange Business Day during the Unwind
Period which is not a Suspension Day, the volume-weighted average price at which
the Shares trade as reported in the composite transactions for the Exchange on
such Exchange Business

 

5



--------------------------------------------------------------------------------

   Day, excluding (i) trades that do not settle regular way, (ii) opening
(regular way) reported trades on the Exchange on such Exchange Business Day,
(iii) trades that occur in the last ten minutes before the scheduled close of
trading on the Exchange on such Exchange Business Day and ten minutes before the
scheduled close of the primary trading session in the market where the trade is
effected, and (iv) trades on such Exchange Business Day that do not satisfy the
requirements of Rule 10b-18(b)(3), as determined in good faith by the
Calculation Agent. Party B acknowledges that Party A may refer to the Bloomberg
Page “REG <Equity> AQR SEC” (or any successor thereto), in its discretion, for
such Exchange Business Day to determine the 10b-18 VWAP. Settlement Currency:   
USD. Failure to Deliver:    Inapplicable.

Adjustments:

 

Method of Adjustment:    Calculation Agent Adjustment; notwithstanding anything
in the 2002 Definitions to the contrary, the Calculation Agent may make an
adjustment pursuant to Calculation Agent Adjustment to any one or more of the
Base Amount, the Forward Price and any other variable relevant to the settlement
or payment terms of the Transaction. Additional Adjustment:    If, in Party A’s
sole judgment, the actual cost to Party A, over any one month period, of
borrowing a number of Shares equal to the Base Amount to hedge its exposure to
the Transaction exceeds a weighted average rate equal to 85 basis points per
annum, the Calculation Agent shall reduce the Forward Price in order to
compensate Party A for the amount by which such cost exceeded a weighted average
rate equal to 85 basis points per annum during such period. The Calculation
Agent shall notify Party B prior to making any such adjustment to the Forward
Price and, upon the request of Party B, Party A shall provide an itemized list
of its stock loan costs for the applicable one month period.

Account Details:

 

Payments to Party A:    Wells Fargo Bank, N.A.    ABA 121-000-248    Internal
Acct No. 01020304464228    A/C Name: WFB Equity Derivatives Payments to Party B:
   To be advised under separate cover or telephone confirmed prior to each
Settlement Date. Delivery of Shares to Party A:    DTC Number: 2072    Agent ID:
52196    Institution ID: 52196 Delivery of Shares to Party B:    To be advised.

 

6



--------------------------------------------------------------------------------

Offices:

 

The Office of Party A for the Transaction is:

   Charlotte

The Office of Party B for the Transaction is:

   Inapplicable, Party B is not a Multibranch Party.

 

3. Other Provisions:

Conditions to Effectiveness:

The effectiveness of this Confirmation on the Effective Date shall be subject to
(i) the condition that the representations and warranties of Party B contained
in the Underwriting Agreement dated January 14, 2015 among Party B, Wells Fargo
Securities, LLC, as Underwriter, and the Forward Seller and Forward Counterparty
party thereto (the “Underwriting Agreement”) and any certificate delivered
pursuant thereto by Party B are true and correct on the Effective Date as if
made as of the Effective Date, (ii) the condition that Party B have performed
all of the obligations required to be performed by it under the Underwriting
Agreement on or prior to the Effective Date, (iii) the satisfaction of all of
the conditions set forth in Section 6 of the Underwriting Agreement and (iv) the
condition that Party A (or its affiliate) is able to borrow and deliver for sale
a number of Shares equal to the Base Amount (in which event this Confirmation
shall be effective but the Base Amount for the Transaction shall be the number
of Shares Party A (or an affiliate thereof) is required to deliver in accordance
with Section 2(d) of the Underwriting Agreement).

Representations and Agreements of Party B:

Party B (i) has such knowledge and experience in financial and business affairs
as to be capable of evaluating the merits and risks of entering into the
Transaction; (ii) has consulted with its own legal, financial, accounting and
tax advisors in connection with the Transaction; and (iii) is entering into the
Transaction for a bona fide business purpose.

Party B is not and has not been the subject of any civil proceeding of a
judicial or administrative body of competent jurisdiction that could reasonably
be expected to impair materially Party B’s ability to perform its obligations
hereunder.

Party B will by the next succeeding New York Business Day notify Party A upon
obtaining knowledge of the occurrence of any event that would constitute an
Event of Default, a Potential Event of Default or a Potential Adjustment Event.

Additional Representations, Warranties and Agreements of Party B: Party B hereby
represents and warrants to, and agrees with, Party A as of the date hereof that:

 

  (a) Any Shares, when issued and delivered in accordance with the terms of the
Transaction, will be duly authorized and validly issued, fully paid and
nonassessable, and the issuance thereof will not be subject to any preemptive or
similar rights.

 

  (b) Party B has reserved and will keep available at all times, free from
preemptive rights, out of its authorized but unissued Shares, solely for the
purpose of issuance upon settlement of the Transaction as herein provided, the
full number of Shares as shall be issuable at such time upon settlement of the
Transaction. All Shares so issuable shall, upon such issuance, be accepted for
listing or quotation on the Exchange.

 

7



--------------------------------------------------------------------------------

  (c) Party B agrees to provide Party A at least 30 days’ written notice (an
“Issuer Repurchase Notice”) prior to executing any repurchase of Shares by Party
B or any of its subsidiaries (or entering into any contract that would require,
or give the option to, Party B or any of its subsidiaries, to purchase or
repurchase Shares), whether out of profits or capital or whether the
consideration for such repurchase is cash, securities or otherwise (an “Issuer
Repurchase”), that alone or in the aggregate would result in the Base Amount
Percentage (as defined below) being greater by 0.5% or more than the Base Amount
Percentage at the time of the immediately preceding Issuer Repurchase Notice (or
in the case of the first such Issuer Repurchase Notice, greater than the Base
Amount Percentage as of the later of the date hereof or the immediately
preceding Settlement Date, if any). The “Base Amount Percentage” as of any day
is the fraction (1) the numerator of which is the sum of (i) the Base Amount,
and (ii) the “Base Amount” as such term is defined in the Base Confirmation, and
(2) the denominator of which is the number of Shares outstanding on such day.

 

  (d) No filing with, or approval, authorization, consent, license registration,
qualification, order or decree of, any court or governmental authority or
agency, domestic or foreign, is necessary or required for the execution,
delivery and performance by Party B of this Confirmation and the consummation of
the Transaction (including, without limitation, the issuance and delivery of
Shares on any Settlement Date) except (i) such as have been obtained under the
Securities Act of 1933, as amended (the “Securities Act”), and (ii) as may be
required to be obtained under state securities laws.

 

  (e) Party B agrees not to make any Issuer Repurchase if, immediately following
such Issuer Repurchase, the Base Amount Percentage would be equal to or greater
than 5.5%.

 

  (f) Party B is not insolvent, nor will Party B be rendered insolvent as a
result of the Transaction.

 

  (g) Neither Party B nor any of its affiliates shall take or refrain from
taking any action (including, without limitation, any direct purchases by Party
B or any of its affiliates or any purchases by a party to a derivative
transaction with Party B or any of its affiliates), either under this
Confirmation, under an agreement with another party or otherwise, that might
cause any purchases of Shares by Party A or any of its affiliates in connection
with any Cash Settlement of the Transaction not to meet the requirements of the
safe harbor provided by Rule 10b-18 under the Exchange Act if such purchases
were made by Party B.

 

  (h) Party B will not engage in any “distribution” (as defined in Regulation M
under the Exchange Act (“Regulation M”)) that would cause a “restricted period”
(as defined in Regulation M) to occur during any Unwind Period.

 

  (i) Party B is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended).

 

  (j) In addition to any other requirements set forth herein, Party B agrees not
to elect Cash Settlement if, in the reasonable judgment of either Party A or
Party B, such settlement or Party A’s related market activity would result in a
violation of the U.S. federal securities laws or any other federal or state law
or regulation applicable to Party B.

 

  (k) Party B (i) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least $50 million as of the date hereof.

 

  (l) Party B agrees it will not treat ownership positions held by Party A or
any of its affiliates solely in its (or their) capacity as a nominee or
fiduciary as constituting Beneficial Ownership or Constructive Ownership (as
such terms are defined in Party B’s Restated Articles of Incorporation, as
amended from time to time (the “Charter”)) by Party A.

 

8



--------------------------------------------------------------------------------

  (m) Party B has all necessary corporate power and authority to grant the
ownership waiver (the “Waiver”) evidenced by the Secretary’s Certificate dated
January 14, 2015 delivered by Party B to Party A and entitled “Certified
Resolutions Relating to Adoption of Ownership Waiver for Wells Fargo Bank,
National Association” (the “Waiver Certificate”) and to execute and deliver the
Waiver Certificate and perform its obligations in respect of the Waiver; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Party B’s part; and the Waiver Certificate has been duly and
validly executed and delivered by Party B and constitutes its valid and binding
obligation, enforceable against Party B in accordance with its terms.

 

  (n) Neither the execution and delivery of the Waiver evidenced by the Waiver
Certificate nor the incurrence or performance of obligations of Party B
thereunder will (1) conflict with or result in a breach of the certificate of
incorporation or by laws (or any equivalent documents) of Party B, (2) conflict
with or result in a breach of any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
(3) conflict with, result in a breach of or default under, or result in the
creation of any lien under, any agreement or instrument to which Party B or any
of its subsidiaries is a party or by which Party B or any of its subsidiaries is
bound or to which Party B or any of its subsidiaries is subject, in each case,
that is filed as an exhibit to Party B’s Annual Report on Form 10-K for the year
ended December 31, 2013 as updated by any subsequent filings.

 

  (o) Party B acknowledges and agrees that:

 

  (i) during the term of the Transaction, Party A and its affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction;

 

  (ii) Party A and its affiliates may also be active in the market for the
Shares and Share-linked transactions other than in connection with hedging
activities in relation to the Transaction;

 

  (iii) Party A shall make its own determination as to whether, when or in what
manner any hedging or market activities in Party B’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Forward Price and the 10b-18 VWAP;

 

  (iv) any market activities of Party A and its affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price and 10b-18 VWAP, each in a manner that may be adverse to Party B;
and

 

  (v) the Transaction is a derivatives transaction in which it has granted Party
A the right, under certain circumstances, to receive cash or Shares, as the case
may be; Party A may purchase Shares for its own account at an average price that
may be greater than, or less than, the effective price paid by Party B under the
terms of the Transaction.

Covenant of Party B:

The parties acknowledge and agree that any Shares delivered by Party B to Party
A on any Settlement Date will be newly issued Shares and when delivered by Party
A (or an affiliate of Party A) to securities lenders from whom Party A (or an
affiliate of Party A) borrowed Shares in connection with hedging its exposure to
the Transaction will be freely saleable without further registration or other
restrictions under the Securities Act, in the hands of those securities lenders,
irrespective of whether such stock loan is effected by Party A or an affiliate
of Party A. Accordingly, Party B agrees that the Shares that it delivers to
Party A on each Settlement Date will not bear a restrictive legend and that such
Shares will be deposited in, and the delivery thereof shall be effected through
the facilities of, the Clearance System.

 

9



--------------------------------------------------------------------------------

Covenants of Party A:

 

  (a) Unless the provisions set forth below under “Private Placement Procedures”
shall be applicable, Party A shall use any Shares delivered by Party B to Party
A on any Settlement Date to return to securities lenders to close out open Share
loans created by Party A or an affiliate of Party A in the course of Party A’s
or such affiliate’s hedging activities related to Party A’s exposure under this
Confirmation.

 

  (b) In connection with bids and purchases of Shares in connection with any
Cash Settlement of the Transaction, Party A shall use its commercially
reasonable efforts to conduct its activities, or cause its affiliates to conduct
their activities, in a manner consistent with the requirements of the safe
harbor provided by Rule 10b-18 under the Exchange Act, as if such provisions
were applicable to such purchases.

Insolvency Filing:

Notwithstanding anything to the contrary herein, in the Agreement or in the
Definitions, upon any Insolvency Filing in respect of the Issuer, the
Transaction shall automatically terminate on the date thereof without further
liability of either party to this Confirmation to the other party (except for
any liability in respect of any breach of representation or covenant by a party
under this Confirmation prior to the date of such Insolvency Filing).

Extraordinary Dividends:

If an ex-dividend date for an Extraordinary Dividend occurs on or after the
Trade Date and on or prior to the Maturity Date (or, if later, the last date on
which Shares are delivered by Party B to Party A in settlement of the
Transaction), Party B shall pay an amount, as determined by the Calculation
Agent, in cash equal to the product of such Extraordinary Dividend and the Base
Amount to Party A on the earlier of (i) the date on which such Extraordinary
Dividend is paid by the Issuer to holders of record of the Shares or (ii) the
Maturity Date. “Extraordinary Dividend” means the per Share amount of any cash
dividend or distribution declared by the Issuer with respect to the Shares that
is specified by the board of directors of the Issuer as an “extraordinary”
dividend and shall not include any cash dividend or distribution that is not so
specified as an “extraordinary” dividend.

Acceleration Events:

The following events shall each constitute an “Acceleration Event”:

 

  (a) Stock Borrow Events. In the sole judgment of Party A (i) Party A (or its
affiliate) is unable to hedge Party A’s exposure to the Transaction because
(A) of the lack of sufficient Shares being made available for Share borrowing by
lenders, or (B) it is otherwise commercially impracticable (a “Stock Borrow
Event”);

 

  (b)

Dividends and Other Distributions. On any day occurring after the Trade Date
Party B declares a distribution, issue or dividend to existing holders of the
Shares of (i) any cash dividend (other than an Extraordinary Dividend) to the
extent all cash dividends having an ex-dividend date during the period from and
including any Forward Price Reduction Date (with the Trade Date being a Forward
Price Reduction Date for purposes of this clause (b) only) to but excluding the
next subsequent Forward Price Reduction Date exceeds, on a per Share basis, the
Forward Price Reduction Amount set forth opposite the first date of any such

 

10



--------------------------------------------------------------------------------

  period on Schedule I or (ii) share capital or securities of another issuer
acquired or owned (directly or indirectly) by Party B as a result of a spin-off
or other similar transaction or (iii) any other type of securities (other than
Shares), rights or warrants or other assets, for payment (cash or other
consideration) at less than the prevailing market price as determined by Party
A;

 

  (c) ISDA Early Termination Date. Either Party A or Party B has the right to
designate an Early Termination Date pursuant to Section 6 of the Agreement;

 

  (d) Other ISDA Events. The announcement of any event that if consummated,
would result in an Extraordinary Event or the occurrence of any Change in Law or
a Delisting; provided that in case of a Delisting, in addition to the provisions
of Section 12.6(a)(iii) of the 2002 Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors); and provided further that the definition of “Change in
Law” provided in Section 12.9(a)(ii) of the 2002 Definitions is hereby amended
by (i) inserting the parenthetical “(including, for the avoidance of doubt and
without limitation, adoption or promulgation of new regulations authorized or
mandated by existing statute)” at the end of clause (A) thereof, (ii) replacing
the phrase “the interpretation” in the third line thereof with the phrase “or
public announcement of the formal or informal interpretation” and
(iii) immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by Party A on the Trade Date”; or

 

  (e) Ownership Event. In the sole judgment of Party A, on any day, the Share
Amount for such day exceeds the Post-Effective Limit for such day (if any
applies).

For purposes of clause (e) above, the “Share Amount” as of any day is the number
of Shares that Party A and any person whose ownership position would be
aggregated with that of Party A (Party A or any such person, a “Party A Person”)
under any law, rule, regulation or regulatory order that for any reason becomes
applicable to ownership of Shares after the Trade Date (“Applicable Laws”),
owns, beneficially owns, constructively owns, controls, holds the power to vote
or otherwise meets a relevant definition of ownership of under the Applicable
Laws, as determined by Party A in its reasonable discretion. The “Post-Effective
Limit” means (x) the minimum number of Shares that would give rise to reporting
or registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Party A Person, or would result in an
adverse effect on a Party A Person, under the Applicable Laws, as determined by
Party A in its reasonable discretion, minus (y) 1% of the number of Shares
outstanding.

Termination Settlement:

Upon the occurrence of any Acceleration Event, Party A shall have the right to
designate, upon at least one Scheduled Trading Day’s notice, any Scheduled
Trading Day following such occurrence to be a Settlement Date hereunder (a
“Termination Settlement Date”) to which Physical Settlement shall apply, and to
select the number of Settlement Shares relating to such Termination Settlement
Date; provided that (i) in the case of an Acceleration Event arising out of an
Ownership Event, the number of Settlement Shares so designated by Party A shall
not exceed the number of Shares necessary to reduce the Share Amount to the
Post-Effective Limit and (ii) in the case of an Acceleration Event arising out
of a Stock Borrow Event the number of Settlement Shares so designated by Party A
shall not exceed the number of Shares as to which such Stock Borrow Event
exists. If, upon designation of a Termination Settlement Date by Party A
pursuant to the preceding sentence, Party B fails to deliver the Settlement
Shares relating to such Termination Settlement Date when due or otherwise fails
to perform obligations within its control in respect of the Transaction, it
shall be an Event of Default with respect to Party B and Section 6

 

11



--------------------------------------------------------------------------------

of the Agreement shall apply. If an Acceleration Event occurs during an Unwind
Period relating to a number of Settlement Shares to which Cash Settlement
applies, then on the Termination Settlement Date relating to such Acceleration
Event, notwithstanding any election to the contrary by Party B, Cash Settlement
shall apply to the portion of the Settlement Shares relating to such Unwind
Period as to which Party A has unwound its hedge and Physical Settlement shall
apply in respect of (x) the remainder (if any) of such Settlement Shares and
(y) the Settlement Shares designated by Party A in respect of such Termination
Settlement Date.

Private Placement Procedures:

If Party B is unable to comply with the provisions of “Covenant of Party B”
above because of a change in law or a change in the policy of the Securities and
Exchange Commission or its staff, or Party A otherwise determines that in its
reasonable opinion any Settlement Shares to be delivered to Party A by Party B
may not be freely returned by Party A or its affiliates to securities lenders as
described under “Covenant of Party B” above, then delivery of any such
Settlement Shares (the “Restricted Shares”) shall be effected pursuant to Annex
A hereto, unless waived by Party A.

Rule 10b5-1:

It is the intent of Party A and Party B that following any election of Cash
Settlement by Party B, the purchase of Shares by Party A during any Unwind
Period comply with the requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange
Act and that this Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

Party B acknowledges that (i) during any Unwind Period Party B does not have,
and shall not attempt to exercise, any influence over how, when or whether to
effect purchases of Shares by Party A (or its agent or affiliate) in connection
with this Confirmation and (ii) Party B is entering into the Agreement and this
Confirmation in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 promulgated under the Exchange Act.

Party B hereby agrees with Party A that during any Unwind Period Party B shall
not communicate, directly or indirectly, any Material Non-Public Information (as
defined herein) to any EDG Personnel (as defined below). For purposes of the
Transaction, “Material Non-Public Information” means information relating to
Party B or the Shares that (a) has not been widely disseminated by wire service,
in one or more newspapers of general circulation, by communication from Party B
to its shareholders or in a press release, or contained in a public filing made
by Party B with the Securities and Exchange Commission and (b) a reasonable
investor might consider to be of importance in making an investment decision to
buy, sell or hold Shares. For the avoidance of doubt and solely by way of
illustration, information should be presumed “material” if it relates to such
matters as dividend increases or decreases, earnings estimates, changes in
previously released earnings estimates, significant expansion or curtailment of
operations, a significant increase or decline of orders, significant merger or
acquisition proposals or agreements, significant new products or discoveries,
extraordinary borrowing, major litigation, liquidity problems, extraordinary
management developments, purchase or sale of substantial assets, or other
similar information For purposes of the Transaction, “EDG Personnel” means any
employee on the trading side of the Equity Derivatives Group of Wells Fargo
Bank, National Association and does not include Ms. Mary Lou Guttmann,
Mr. Michael D. Golden, Ms. Jenny M. Dahlen or Mr. Andrew R. Ralston (or any
other person or persons designated from time to time by the Compliance Group of
Party A).

Maximum Share Delivery:

Notwithstanding any other provision of this Confirmation, in no event will Party
B be required to deliver on any Settlement Date, whether pursuant to Physical
Settlement, Termination Settlement or any Private Placement Settlement, more
than 750,000 Shares to Party A, subject to reduction by the amount of any Shares
delivered by Party B on any prior Settlement Date.

 

12



--------------------------------------------------------------------------------

Transfer and Assignment:

Party A may assign or transfer any of its rights or delegate any of its duties
hereunder to any affiliate of Party A or any entity organized or sponsored by
Party A without the prior written consent of Party B. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing Party A to
purchase, sell, receive or deliver any Shares or other securities to or from
Party B, Party A may designate any of its affiliates (each, a “Designee”) to
purchase, sell, receive or deliver such Shares or other securities and otherwise
to perform Party A’s obligations in respect of the Transaction and any such
Designee may assume such obligations. Party A shall be discharged of its
obligations to Party B only to the extent of performance by a Designee; Party A
shall otherwise remain fully liable to Party B for all of its obligations under
this Confirmation.

Indemnity:

Party B agrees to indemnify Party A and its affiliates and their respective
directors, officers, agents and controlling parties (Party A and each such
affiliate or person being an “Indemnified Party”) from and against any and all
losses, claims, damages and liabilities, joint and several, incurred by or
asserted against such Indemnified Party arising out of, in connection with, or
relating to, the execution or delivery of this Confirmation, the performance by
the parties hereto of their respective obligations under the Transaction, any
breach of any covenant or representation made by Party B in this Confirmation or
the Agreement or the consummation of the transactions contemplated hereby and
will reimburse any Indemnified Party for all reasonable expenses (including
reasonable legal fees and expenses) as they are incurred in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. Party B will not be liable under this Indemnity
paragraph to the extent that any loss, claim, damage, liability or expense is
found in a final and nonappealable judgment by a court to have resulted from
Party A’s gross negligence or willful misconduct.

Notice:

 

Non-Reliance:    Applicable    Additional Acknowledgments:    Applicable   
Agreements and Acknowledgments       Regarding Hedging Activities:    Applicable
  

 

4. The Agreement is further supplemented by the following provisions:

No Collateral or Setoff:

Notwithstanding Section 6(f) or any other provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Party B
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off against any other obligations of the parties, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and no other
obligations of the parties shall be set off against obligations under the
Transaction, whether arising under the Agreement, this Confirmation, under any
other agreement between the parties hereto, by operation of law or otherwise,
and each party hereby waives any such right of setoff. In calculating any
amounts under Section 6(e) of the Agreement, notwithstanding anything to the
contrary in the Agreement, (a) separate amounts shall be calculated as set forth
in such Section 6(e) with respect to (i) the Transaction and (ii) all other
Transactions, and (b) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.

 

13



--------------------------------------------------------------------------------

Status of Claims in Bankruptcy:

Party A acknowledges and agrees that this confirmation is not intended to convey
to Party A rights with respect to the transactions contemplated hereby that are
senior to the claims of common stockholders in any U.S. bankruptcy proceedings
of Party B; provided, however, that nothing herein shall limit or shall be
deemed to limit Party A’s right to pursue remedies in the event of a breach by
Party B of its obligations and agreements with respect to this Confirmation and
the Agreement; and provided further, that nothing herein shall limit or shall be
deemed to limit Party A’s rights in respect of any transaction other than the
Transaction.

Limit on Beneficial Ownership:

Notwithstanding any other provisions hereof, Party A shall not have the “right
to acquire” (within the meaning of NYSE Rule 312.04(g)) Shares hereunder and
Party A shall not be entitled to take delivery of any Shares deliverable
hereunder (in each case, whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement or otherwise) to the extent (but only to the extent) that, after such
receipt of any Shares hereunder, and after taking into account any Shares or any
other class of voting securities of Party B concurrently deliverable to Party A
pursuant to the Base Confirmation, (i) the Share Amount would exceed the
Post-Effective Limit, or (ii) Party A and each person subject to aggregation of
Shares with Party A under Section 13 or Section 16 of the Exchange Act and rules
promulgated thereunder (the “Party A Group”) would directly or indirectly
beneficially own (as such term is defined for purposes of Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) in excess of
the lesser of (A) 8.0% of the then outstanding Shares or (B) 4,612,194 Shares
(the “Threshold Number of Shares”). Any purported delivery hereunder shall be
void and have no effect to the extent (but only to the extent) that, after such
delivery, and after taking into account any Shares or any other class of voting
securities of Party B concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would exceed the Post-Effective Limit, or
(ii) Party A Group would directly or indirectly so beneficially own in excess of
the Threshold Number of Shares. If any delivery owed to Party A hereunder is not
made, in whole or in part, as a result of this provision, Party B’s obligation
to make such delivery shall not be extinguished and Party B shall make such
delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Party A gives notice to Party B that, after such
delivery, and after taking into account any Shares or any other class of voting
securities of Party B concurrently deliverable to Party A pursuant to the Base
Confirmation, (i) the Share Amount would not exceed the Post-Effective Limit,
and (ii) Party A Group would not directly or indirectly so beneficially own in
excess of the Threshold Number of Shares.

In addition, notwithstanding anything herein to the contrary, if any delivery
owed to Party A hereunder is not made, in whole or in part, as a result of the
immediately preceding paragraph, Party A shall be permitted to make any payment
due in respect of such Shares to Party B in two or more tranches that correspond
in amount to the number of Shares delivered by Party B to Party A pursuant to
the immediately preceding paragraph.

Wall Street Transparency and Accountability Act:

In connection with Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (the “WSTAA”), the parties hereby agree that neither
the enactment of the WSTAA or any regulation under the WSTAA, nor any
requirement under the WSTAA or an amendment made by the WSTAA, shall limit or
otherwise impair either party’s otherwise applicable rights to terminate,

 

14



--------------------------------------------------------------------------------

renegotiate, modify, amend or supplement this Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under this Confirmation, the
2002 Definitions incorporated herein, or the Agreement (including, but not
limited to, rights arising from any Acceleration Event or Illegality (as defined
in the Agreement)).

Ownership Limits Imposed by Charter:

Notwithstanding any other provisions hereof, Party A shall not have the right to
receive Settlement Shares (whether in connection with the purchase of Shares on
any Settlement Date or any Termination Settlement Date, any Private Placement
Settlement, or otherwise) to the extent (but only to the extent) that the number
of Settlement Shares, when aggregated with the total number of Shares otherwise
Beneficially Owned or Constructively Owned by Party A or its Affiliates, would
cause Party A or any Affiliate, directly or indirectly, individually or in the
aggregate, to Beneficially Own in excess of 7.0% (or such greater percentage as
permitted by the Board of Directors of Party B pursuant to the Charter) of the
outstanding Capital Stock of Party B or Constructively Own in excess of 9.8% of
the outstanding Capital Stock of Party B (collectively, the “Ownership
Limitations”). For purposes of this “Ownership Limits Imposed by Charter”
section, “Affiliate” shall mean: (i) any person, other than an individual,
treated as owning stock of Party A, and (ii) any person, other than an
individual, in which Party A is treated as owning stock, in either case pursuant
to Code Section 544, as modified by Code Section 856(h)(1)(B). For purposes of
this paragraph, “Person,” “Beneficially Own,” “Constructively Own,” and “Capital
Stock” shall have the meanings ascribed to them in the Charter.

In the event that Party B elects Physical Settlement, but all or some portion of
Settlement Shares cannot be delivered to Party A because of the Ownership
Limitations, Party B may elect to deliver to Party A the maximum number of
Shares allowable for Party A and its Affiliates to be in compliance with the
Ownership Limitations and deliver the remaining Shares subject to the Physical
Settlement, on one or more days, as promptly as practicable after, but in no
event later than one Exchange Business Day after, Party A gives notice to Party
B that with respect to any such delivery, the number of Shares to be received
when aggregated with the total number of Shares otherwise Beneficially Owned or
Constructively Owned by Party A or its Affiliates, would not cause Party A or
any Affiliate, directly or indirectly, individually or in the aggregate, to
violate the Ownership Limitations.

Miscellaneous:

 

  (a) Addresses for Notices. For the purpose of Section 12(a) of the Agreement:

 

    Address for notices or communications to Party A:

 

    Notwithstanding anything to the contrary in the Agreement, all notices to
Party A in connection with the Transaction are effective only upon receipt of
email message to CorporateDerivativeNotifications@wellsfargo.com.

 

    Address for notices or communications to Party B:

 

Address:                Regency Centers Corporation    One Independent Drive,
Suite 114    Jacksonville, Florida 32202 Attention:    Chief Financial Officer

 

  (b)

Waiver of Right to Trial by Jury. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Confirmation. Each party
(i) certifies that no representative, agent

 

15



--------------------------------------------------------------------------------

  or attorney of the other party has represented, expressly or otherwise, that
such other party would not, in the event of such a suit action or proceeding,
seek to enforce the foregoing waiver and (ii) acknowledges that it and the other
party have been induced to enter into this Confirmation by, among other things,
the mutual waivers and certifications herein.

Acknowledgements:

The parties hereto intend for:

 

  (a) the Transaction to be a “securities contract” as defined in Section 741(7)
of Title 11 of the United States Code (the “Bankruptcy Code”), qualifying for
the protections under Section 555 of the Bankruptcy Code;

 

  (b) a party’s right to liquidate the Transaction and to exercise any other
remedies upon the occurrence of any Event of Default under the Agreement with
respect to the other party to constitute a “contractual right” as defined in the
Bankruptcy Code;

 

  (c) Party A to be a “financial institution” within the meaning of
Section 101(22) of the Bankruptcy Code; and

 

  (d) all payments for, under or in connection with the Transaction, all
payments for the Shares and the transfer of such Shares to constitute
“settlement payments” as defined in the Bankruptcy Code.

Severability:

If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this Confirmation will not substantially impair the respective
benefits or expectations of parties to this Agreement; provided, however, that
this severability provision shall not be applicable if any provision of
Section 2, 5, 6 or 13 of the Agreement (or any definition or provision in
Section 14 to the extent that it relates to, or is used in or in connection with
any such Section) shall be so held to be invalid or unenforceable.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing a copy of this Confirmation and returning it to
CorporateDerivativeNotifications@wellsfargo.com.

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Michael Collins

Name:   Michael Collins Title:   Authorized Signatory Accepted and confirmed as
of the date first above written: REGENCY CENTERS CORPORATION By:  

/s/ Lisa Palmer

Name:   Lisa Palmer Title:   Executive Vice President and   Chief Financial
Officer

[Signature Page to Additional Forward Confirmation]



--------------------------------------------------------------------------------

ANNEX A

PRIVATE PLACEMENT PROCEDURES

 

(i) If Party B delivers the Restricted Shares pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Party B
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Party A; provided that if, on or
before the date that a Private Placement Settlement would occur, Party B has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Party B to Party A (or any affiliate designated by Party A) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Party A (or any such
affiliate of Party A) or Party B fails to deliver the Restricted Shares when due
or otherwise fails to perform obligations within its control in respect of a
Private Placement Settlement, it shall be an Event of Default with respect to
Party B and Section 6 of the Agreement shall apply. The Private Placement
Settlement of such Restricted Shares shall include customary representations,
covenants, blue sky and other governmental filings and/or registrations,
indemnities to Party A, due diligence rights (for Party A or any designated
buyer of the Restricted Shares by Party A), opinions and certificates, and such
other documentation as is customary for private placement agreements, all
reasonably acceptable to Party A. In the case of a Private Placement Settlement,
Party A shall, in its good faith discretion, adjust the amount of Restricted
Shares to be delivered to Party A hereunder in a commercially reasonable manner
to reflect the fact that such Restricted Shares may not be freely returned to
securities lenders by Party A and may only be saleable by Party A at a discount
to reflect the lack of liquidity in Restricted Shares. Notwithstanding the
Agreement or this Confirmation, the date of delivery of such Restricted Shares
shall be the Clearance System Business Day following notice by Party A to Party
B of the number of Restricted Shares to be delivered pursuant to this clause
(i). For the avoidance of doubt, delivery of Restricted Shares shall be due as
set forth in the previous sentence and not be due on the Settlement Date or
Termination Settlement Date that would otherwise be applicable.

 

(ii) If Party B delivers any Restricted Shares in respect of the Transaction,
Party B agrees that (i) such Shares may be transferred by and among Party A and
its affiliates and (ii) after the minimum “holding period” within the meaning of
Rule 144(d) under the Securities Act has elapsed after the applicable Settlement
Date, Party B shall promptly remove, or cause the transfer agent for the Shares
to remove, any legends referring to any transfer restrictions from such Shares
upon delivery by Party A (or such affiliate of Party A) to Party B or such
transfer agent of seller’s and broker’s representation letters customarily
delivered by Party A or its affiliates in connection with resales of restricted
securities pursuant to Rule 144 under the Securities Act, each without any
further requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Party A (or such affiliate of
Party A).

 

A-1